    Case 20-02834      Doc 53     Filed 02/20/20 Entered 02/20/20 17:54:04            Desc Main
                                    Document     Page 1 of 5


                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

In re:                                             )   Chapter 11
                                                   )
LINDRAN PROPERTIES, LLC (SHORELINE)                )   Case No. 20-02834
                                                   )
                      Debtor.                      )   Hon. Jack B. Schmetterer
                                                   )
                                                   )

                                      NOTICE OF FILING

         PLEASE TAKE NOTICE that on February 20, 2020, Lindran Properties, LLC
 (Shoreline) filed with the Clerk of the United States Bankruptcy Court for the Northern District of
 Illinois – Eastern Divions the Written Consent of Sole Member and Manager of Lindran
 Properties, LLC, a copy of which is hereby served upon you.


  Dated: February 20, 2020                     Respectfully submitted,

                                               LINDRAN PROPERTIES, LLC
                                               (SHORELINE)

                                               By: /s/ Kevin H. Morse
                                                        One of Its Proposed Attorneys

                                              Scott N. Schreiber (#06191042)
                                              Kevin H. Morse (#06297244)
                                              CLARK HILL PLC
                                              130 East Randolph Street | Suite 3900
                                              Chicago, Illinois 60601
                                              T: (312) 985-5595
                                              F: (312) 985-5984
                                              sschreiber@clarkhill.com
                                              kmorse@clarkhill.com




 223341833.v1
  Case 20-02834      Doc 53    Filed 02/20/20 Entered 02/20/20 17:54:04          Desc Main
                                 Document     Page 2 of 5


                               CERTIFICATE OF SERVICE

       I, Kevin H. Morse, an attorney, certify that I caused a copy of the Member Consent to be
served on the parties listed on the attached service lists via the Court’s CM/ECF System, on
February 20, 2020.

 Dated: February 20, 2020                   By: /s/ Kevin H. Morse




223341833.v1
  Case 20-02834      Doc 53     Filed 02/20/20 Entered 02/20/20 17:54:04   Desc Main
                                  Document     Page 3 of 5


                                         Exhibit A

William S Hackney, III
Better Housing Foundation LLC
whackney@salawus.com
jadams@salawus.com
dkreide@salawus.com

James Kapp
UMB Bank, n.a., as successor Indenture Trustee
jkapp@mwe.com

Charles A King
City of Chicago
chuck.king@cityofchicago.org

Patrick S Layng
USTPRegion11.ES.ECF@usdoj.gov

Kevin H Morse
Lindran Properties, LLC (Shoreline)
kmorse@clarkhill.com

Joseph M Robinson
UMB Bank, n.a., as successor Indenture Trustee
jmrobinson@mwe.com

Scott N. Schreiber
Lindran Properties, LLC (Shoreline)
sschreiber@clarkhill.com, blambert@clarkhill.com

Eric E. Walker
PRE Holdings 14, LLC
ewalker@perkinscoie.com
Docketchi@perkinscoie.com
rleibowitz@perkinscoie.com




223341833.v1
Case 20-02834   Doc 53   Filed 02/20/20 Entered 02/20/20 17:54:04   Desc Main
                           Document     Page 4 of 5
Case 20-02834   Doc 53   Filed 02/20/20 Entered 02/20/20 17:54:04   Desc Main
                           Document     Page 5 of 5
